Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/908,002 filed on 6/22/20. Claims 1 - 21 has been examined.
Claim Objections
3.	Claim 1, 8 is objected to because of the following informalities:  Claim 1 claims PCBA but not specifically mentioned the abbreviation; Examiner understands that PCBA is printed circuit board assembly.  However, it is not mentioned in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1 – 4, 8 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2005/0107924, Bailey hereafter).

Regarding claim 1, A battery-powered decoder apparatus comprising: 
a body (a rotor body, Abstract, further shown in Fig. 3-4 (Fig. 1-2 shows the overview of invention)); 
the body further comprising a body cap and body sides that form a cylindrical or rectangular-box shape (as shown in Fig. 3- 4; shows the cap top view and cross sectional view; As shown in FIGS. 3 and 4, the rotor 12 has a hollow and generally cylindrical body 90, the interior of which forms a tapered cavity 91 that houses the gear-driven pop-up rotor head (not shown).  Integral with the body 90 is a generally annular top 92.  In most installations, the top 92 is the only portion of the rotor assembly that is visible above grade level.  The lower end portion of the body 90 is coupled to an underground water supply pipe and includes a valve (62, not shown in FIG. 4), paragraph 33); 
the body houses a PCBA and one or more batteries (FIG. 2 depicts the principal components of the device controller 14. The controller 14 includes a microcomputer controller 30 and a memory module 32 in which are stored down-loaded watering schedules for the device 12, miscellaneous user data and microcomputer code.  The microcomputer 30 may be, for example, the TLCS-870/C eight-bit microcontroller manufactured by Toshiba America Electronic Components, Inc., paragraph 27; battery 70, The entire controller is powered by a 4-volt rechargeable battery 70, paragraph 30); 
Rotors are typically enclosed in a protective housing, and a rotating nozzle pops up from the top of the housing during desired irrigation times, paragraph 2, 33); 
a solar panel (power generator, 72 of Fig. 2, The solar array 72 is installed as part of the top 92.  More specifically, the solar array 72 is an annular segment of the top 92 and is recessed into the top in such a way as to present an unbroken, continuous upper surface, paragraph 33); 
the solar panel is affixed to a top, external surface of the body cap (as shown in Fig. 2 as 72; and specifically shown in the top view in Fig. 3 as 72, paragraph 33); 
the solar panel is connected to one or more batteries via wire (as shown in Fig. 2, solar array 72 is connected to the battery 70 as shown, paragraph 30); and 
positive and negative wires that run to the DC latching solenoid(s) extend from the PCBA and out of the body (as shown in Fig. 2, DC latching solenoid with + and – wires, shown as 60, paragraph 30). Even though it is not specifically disclose having plastic material.
Examiner takes an official notice that is common knowledge to ordinary skilled in the art to have the plastic material as claimed. 

Regarding claim 2, The apparatus of claim 1, wherein
the form of the plastic body cap is identical to the form of a sprinkler body cover, thereby enabling the apparatus to integrate seamlessly with a sprinkler body (Rotors are typically enclosed in a protective housing, and a rotating nozzle pops up from the top of the housing during desired irrigation times.  Rotors are supplied with water from water supply lines that are usually installed below ground and are typically actuated by electric solenoid-controlled valves, paragraph 2, so it is flush with the body as further shown in Fig. 3 – 4, paragraph 33). 

Regarding claim 3, The apparatus of claim 1, wherein 
16the form of the plastic body cap is identical to the form of a valve box cover, thereby enabling the apparatus to integrate seamlessly with a valve box (The device controller 14' includes a solar panel 72' and an antenna 16', and is installed in a lid 100 of a valve box 102, as further illustrated in FIGS. 7 and 8.  The controller 14' has all the components described in relation to the controller 14 of FIG. 2, most of which are installed on a circuit board 104, paragraph 52).

Regarding claim 4, The apparatus of claim 1, wherein the apparatus is inserted through a hole cut in a valve box cover (as shown in Fig. 6, the valve box 102 and Fig. 7 shows how the sprinkler is installed inside the valve box and the head comes out from the 16').

Regarding claim 8, the apparatus substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 9, the apparatus substantially have same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 10, the apparatus substantially have same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 11, the apparatus substantially have same limitations as claim 4, thus the same rejection is applicable. 

s 5 – 7, 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2005/0107924, Bailey hereafter) in further view of Ensworth et al. (US 2007/0179674).

Regarding claim 5, Bailey teaches claim 2, 
It is understood as taught by Ensworth having The apparatus of claim 2, having replacing the existing AC solenoid with a DC latching solenoid (The same trenches are used for the wiring that connects valves to an irrigation controller.  Generally, the wiring is a 24 AC power line that opens a valve coupled to a water pipe when 24 volts is applied to the power line, paragraph 5, 65 - 66); 
Bailey further teaches wherein for installation, first removing an existing sprinkler body cover (Fig. 6 – 7, it is understood that valve box cover can be removed to replace existing AC power supply with the DC voltage supply of Bailey); 
connecting +/- wires from the apparatus to +/- wires on the DC latching solenoid (Fig. 2, as shown in Fig. 2, DC latching solenoid with + and – wires, shown as 60, paragraph 30); 
securing the apparatus in sealing position over the sprinkler body compartment (after replacing and making the electrical connections and then cover is put on, Fig. 2, 6 - 7); 
the apparatus then enables remote operation of the DC latching solenoid, once the apparatus is wirelessly paired with an on-site gateway (DC latching solenoid, Fig. 2, since the device is wireless with antenna it can be paired with handheld configurer, paragraph 26).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of replacing Ensworth’s AC power supply with Bailey’s DC power supply . One would be motivated to combine these teachings because it can use solar power to the existing system; making the system more efficient, saves power since use of solar energy and also easy to repair/replace.

	  
Regarding claim 7, the apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 12, the apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 
	  
Regarding claim 13, the apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 14, the apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 

9.	Claim(s) 16 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2005/0107924, Bailey hereafter) in further view of Tennyson et al. (US 2013/0173070, Tennyson hereafter).

Regarding claim 16, Bailey teaches claim 15, even though it is taught to replace the existing wired AC with solar powered DC system which can be controlled wirelessly via heldheld configure. It does not specifically disclose working with different manufacturer.  
 	Tennyson teaches station IDs for the particular manufacturer and model of controller are pre-installed on the gateway (station number, paragraph 125, also shown in Fig. 11A-C; For example, the CI and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture, paragraph 108); 
opening a mobile app, which immediately searches for a wireless apparatus in range (During pairing, the CI transmits pairing signaling or request to any VT in range.  In response to receiving the pairing signaling, the receiving VT generates a pairing response, paragraph 108); 
the mobile app pairs the mobile device with the gateway, as the gateway is wirelessly- enabled (In some instances, the VT evaluates the pairing request before responding.  For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request, paragraph 108); 
the mobile app prompts selecting the appropriate station to control via a selected battery- powered decoder (as shown in Fig. 11; VT 104 is selected (e.g., the VT that has just paired with the CI) for which valve programming is to be defined.  In some embodiments, the CI 102 may display on the display screen 220 the VT serial number 1120 or other identifier (e.g., see FIG. 11F), paragraph 124); 
selecting the appropriate station to control via a selected battery-powered decoder; the station and battery-powered decoder are then paired in the mobile app, gateway, or mobile app backend (In some embodiments, as illustrated in FIG. 1, the CI 102 is configured with a set of wires 110 extending from the CI that may be selectively connected to one or more of the station output terminals 112 of the irrigation controller 100, paragraph 68); 
the system is now capable of translating a message from that particular station to that particular battery-powered decoder (For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link.  Similarly, in some implementations, the VT 104 can communicate status and/or parameter information (e.g., battery level, signal level, count valve, timer information, and other such status information) or other such information to the CI 102, paragraph 93). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Tennyson’s universal mobile application control with the system of Bailey. One would be motivated to combine these teachings because it can be controlled independently and remotely; making the system more user friendly.

Regarding clam 17, The method of claim 15, Tennyson further teaches for retrofitting existing irrigation systems to wirelessly communicate with one or more battery-powered decoders, further comprising the steps of 
opening a mobile app, which immediately searches for a wireless apparatus in range (During pairing, the CI transmits pairing signaling or request to any VT in range.  In response to receiving the pairing signaling, the receiving VT generates a pairing response, paragraph 108); 
the mobile app displays an option to pair the mobile device with the gateway, as the gateway is wirelessly-enabled (In some instances, the VT evaluates the pairing request before responding.  For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request, paragraph 108); 
selecting the option to pair the mobile device with the gateway (selecting to pair, paragraph 108); 
the mobile device is paired with the gateway; 
the mobile app prompts selecting a controller manufacturer (the CI 102 can include an irrigation controller specific interface connector 204 (e.g., ESP-Modular Controller Interface) that will allow the CI to couple to a specific make and model controller of a specific manufacturer designed to operate and communicate with the specific controller, paragraph 66); 
selecting the correct manufacturer for the controller (as explained above, paragraph 66); 
the mobile app prompts selecting a controller model; 
selecting the correct model for the controller; station IDs for the particular manufacturer and model of controller are downloaded from the mobile app backend to the gateway; this only happens once, during configuration; the gateway stores this information for later use (Some embodiments further include optional step 2632, where the CI 102 sequentially displays the status information and/or stored VT programming for each VT 104 paired with the CI, paragraph 128); 
the mobile app prompts selecting the appropriate station to control via a selected battery- powered decoder (In some embodiments, as illustrated in FIG. 1, the CI 102 is configured with a set of wires 110 extending from the CI that may be selectively connected to one or more of the station output terminals 112 of the irrigation controller 100, paragraph 68); 
selecting the appropriate station to control via a selected battery-powered decoder; the station and battery-powered decoder are then paired in the mobile app, gateway, or mobile app backend(as explained above, paragraph 68, please also refer to Fig. 11); and 
the system is now capable of translating a message from that particular station to that particular battery-powered decoder (For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link.  Similarly, in some implementations, the VT 104 can communicate status and/or parameter information (e.g., battery level, signal level, count valve, timer information, and other such status information) or other such information to the CI 102, paragraph 93).

Regarding claim 18, The method of claim 16, further comprising the steps of 
to pair a station and battery-powered decoder, the mobile app prompts scanning a code on a battery-powered decoder; this code contains a unique ID for the battery-powered decoder (In some embodiments, this non-volatile memory backup also maintains the unique pairing addresses of each VT 104 paired with the CI upon line power outages or during VT battery replacement or failure, paragraph 78, 88); 
scanning the code on a battery-powered decoder; the station and battery-powered decoder are then paired in the mobile app, gateway, or mobile app backend (In some embodiments, as illustrated in FIG. 1, the CI 102 is configured with a set of wires 110 extending from the CI that may be selectively connected to one or more of the station output terminals 112 of the irrigation controller 100, paragraph 68); 
the system is now capable of translating a message from that particular station to that particular battery-powered decoder (For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link.  Similarly, in some implementations, the VT 104 can communicate status and/or parameter information (e.g., battery level, signal level, count valve, timer information, and other such status information) or other such information to the CI 102, paragraph 93).

Regarding claim 19, The method of claim 17, further comprising the steps of 
to pair a station and battery-powered decoder, the mobile app prompts scanning a code on a battery-powered decoder; this code contains a unique ID for the battery-powered decoder (In some embodiments, this non-volatile memory backup also maintains the unique pairing addresses of each VT 104 paired with the CI upon line power outages or during VT battery replacement or failure, paragraph 78, 88); 
scanning the code on a battery-powered decoder; the station and battery-powered decoder are then paired in the mobile app, gateway, or mobile app backend (In some embodiments, as illustrated in FIG. 1, the CI 102 is configured with a set of wires 110 extending from the CI that may be selectively connected to one or more of the station output terminals 112 of the irrigation controller 100, paragraph 68); 
the system is now capable of translating a message from that particular station to that particular battery-powered decoder (For example, the CI periodically sends messages expecting an acknowledgment to confirm the wireless link.  Similarly, in some implementations, the VT 104 can communicate status and/or parameter information (e.g., battery level, signal level, count valve, timer information, and other such status information) or other such information to the CI 102, paragraph 93).

Regarding claim 20, The method of claim 15, further comprising the steps of 
individual controller terminals are connected via wire to individual 24VAC relay switches housed within an apparatus (the universal interface connector 302 can include an "AC in" connector or terminal 312 that couples via one or more wires 126 to a 24 VAC output of the irrigation controller 100); 
a cable or wireless communication technology provides a connection from the apparatus to a gateway (wireless control, Fig. 1); and 
the gateway is connected to one or more battery-powered decoders via wireless communication technology which in turn control DC solenoid valves (The CI 102 includes the relevant electronics, including AC to DC circuitry, rectifiers, etc. to convert, for example, the 24 VAC signal into power (e.g., 3 VDC) usable by the components of the CI.  In some embodiments, the CI additionally or alternatively has its own power source 228, such as a battery power source, paragraph 71).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of replacing Tennyson’s AC power supply with Bailey’s DC power supply . One would be motivated to combine these teachings because it can use solar power to the existing system; making the system more efficient, saves power since use of solar energy and also easy to repair/replace.

Regarding claim 21, the apparatus substantially have same limitations as claim 17, thus the same rejection is applicable. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2005/0107924, Bailey hereafter).


a cable or wireless communication technology provides a connection from the controller to a gateway (Fig. 1, shows wireless communication between the irrigation control device, handheld configurer, central controller (gateway) and public communication carrier); 
the gateway is connected to one or more battery-powered decoders via wireless communication technology which in turn control DC solenoid valves (the central controller (gateway) is controls the irrigation device directly or via the handheld configurer, as shown in Fig. 2 it uses DC latching solenoid, 60 of Fig. 2); 
pairing a selected station on the controller with a selected battery-powered decoder (The system also includes a handheld configurer 27, which is a portable device with its own antenna 28.  The configurer 27 is a capable of performing multiple functions to configure, calibrate and manually control the device controller 14, by transmitting signals through the air to the controller receiver antenna 16, paragraph 26, Fig. 2);
programming the controller to run the station a specified duration (The magnetic proximity switch is configured to perform a function such as resetting the microcontroller, initiating a desired irrigation program sequence, or initiating a secured irrigation program sequence to allow system initialization, paragraph 6, In accordance with another aspect of the invention, the microcontroller includes means for processing received signals indicative of real-time control commands directed to the water flow control device.  These control commands may be signals for scheduling ON and OFF times for the water flow control device, or for setting a real-time clock based on the received signals, such as for making an adjustment for latency of transmission through a public broadcasting system, paragraph 8); 
A central controller 18, which may take various forms, generates control signals to be transmitted to the wireless controller 10.  These signals are first transmitted to a public communications carrier 20, such as a pager service of the type used to transmit messages to portable pager units (not shown), paragraph 25); 
the gateway translates the message to activate the paired battery-powered decoder (These control commands may be signals for scheduling ON and OFF times for the water flow control device, or for setting a real-time clock based on the received signals, such as for making an adjustment for latency of transmission through a public broadcasting system, paragraph 8); 
the gateway relays the message to the battery-powered decoder, upon subsequent communication with the battery-powered decoder (As shown in Fig. 1 – 2 the central server can send message to the device controller via the handheld confgurer, paragraph 26); 
the battery-powered decoder receives the message to activate and completes this task (as explained above, These control commands may be signals for scheduling ON and OFF times for the water flow control device, or for setting a real-time clock based on the received signals, such as for making an adjustment for latency of transmission through a public broadcasting system, paragraph 8); 
after the specified duration, according to the program input received, the controller sends a message to the gateway that the controller is deactivating the station (These control commands may be signals for scheduling ON and OFF times for the water flow control device, or for setting a real-time clock based on the received signals, such as for making an adjustment for latency of transmission through a public broadcasting system, Based on the watering schedules stored in the memory module 32, the microcomputer 30 generates rotor valve ON and OFF signals on lines 54 and 56, respectively, paragraph 8, 26, 30); 
More specifically, the configurer 27 can be used to transmit an initial configuration to the device controller 10 when newly installed.  The initial configuration includes a unique device address and an operating frequency.  After installation of the device controller 10, the configurer 27 may be used to transmit calibration data to account for dock inaccuracies, to transmit or modify schedules of operation, and to manually turn the irrigation control device 12 on or off, paragraph 26; it is understood that the connection can be established and realsed); 
the gateway relays the message to the battery-powered decoder upon subsequent communication with the battery-powered decoder (as explained above, the handheld configurer data can be relayed by the central controller, Fig. 1); and 
the battery-powered decoder receives the message to deactivate and completes this task (Based on the watering schedules stored in the memory module 32, the microcomputer 30 generates rotor valve ON and OFF signals on lines 54 and 56, respectively.  These signals are coupled to a polarity control and driver unit 58, which, in turn, is coupled to a DC latching solenoid 60 that controls a water valve 62, if the controller 10 is used to control water flow through a pipe or in a rotor 12, paragraph 30).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632